UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1205


CHRISTOPHER OSE-AFIANA,

                      Plaintiff – Appellant,

          v.

COVENANT SECURITY SERVICES, LTD.,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cv-01840-AW)


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Ose-Afiana, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher      Ose-Afiana     appeals   the   district   court’s

order    dismissing   his    Title   VII     retaliation    action     without

prejudice.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       Ose-Afiana v. Covenant Sec. Servs. Ltd., No.

8:12-cv-01840-AW (D. Md. Jan. 22, 2013).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                     2